Case: 16-30329      Document: 00513724474         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-30329                                FILED
                                  Summary Calendar                       October 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
CYRIL J. HARVEY, JR.; DORIS D. HARVEY,

              Plaintiffs - Appellants

v.

INTERNAL REVENUE SERVICE, Unknown Agent of LOUISIANA
DEPARTMENT OF REVENUE, Tim Barfield, Secretary; JON A.
GEGENHEIMER, Jefferson Parish Clerk of Court and Recorder of
Mortgages,

              Defendants - Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-5983


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants filed a petition for writ of mandamus in Louisiana
state court seeking an order compelling the Internal Revenue Service (“IRS”)
and other government agencies to produce documents proving their tax




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
        Case: 16-30329        Document: 00513724474          Page: 2     Date Filed: 10/19/2016



                                           No. 16-30329
liabilities. 1 The IRS and other named defendants removed the suit to federal
district court and moved to dismiss Plaintiffs-Appellants’ claims pursuant to
the Anti–Injunction and Declaratory Judgment Acts.                          The district court
granted the motion to dismiss and remanded Plaintiffs-Appellants’ remaining
state law claims, declining to exercise supplemental jurisdiction.                       For the
following reasons, we affirm.
                               I. Facts & Procedural History
         According to Plaintiffs-Appellants Cyril J. Harvey, Jr. and Doris D.
Harvey, they received letters and notices from unknown agents of the IRS, the
Louisiana Department of Revenue (“LDR”), and others stating that they had
failed to file “a Form 1040 Tax Return or Return for the referenced years, 2005
through 2013, and need to do so.” The Harveys responded to the IRS and LDR
by “asking for verified and signed assessment[s] in order to substantiate the
alleged claims being made.” The Harveys aver that they “agreed to pay when
the agencies verified their claims,” but both agencies “failed to reply and
continued to the next phase of the collection process.”
         Subsequently, in October 2015, the Harveys filed a petition for writ of
mandamus in state court in Jefferson Parish, Louisiana, naming as defendants
the IRS (through an unknown agent), the LDR (through Secretary Tim
Barfield), and the Jefferson Parish Clerk of Court and Recorder of Mortgages
(Jon Gegenheimer) (collectively, “Defendants-Appellees”). The petition sought
an order compelling Defendants-Appellees to furnish proof of the Harveys’
outstanding tax liabilities for the years 2005 through 2013. Additionally, the
Harveys requested that Defendants-Appellees be ordered to: (1) furnish
specific requested information pursuant to the Uniform Commercial Code, (2)



         1   To date, Plaintiffs-Appellants have appeared pro se in all proceedings related to this
suit.
                                                  2
    Case: 16-30329     Document: 00513724474     Page: 3   Date Filed: 10/19/2016



                                  No. 16-30329
lift any state tax assessments, liens, levies and garnishments, (3) restore their
damaged credit and revoked state license eligibilities, (4) cease all collection
and enforcement of their taxes, and (5) pay damages, court costs and attorney’s
fees.
        Defendants-Appellees removed the case to federal district court
pursuant to 28 U.S.C. § 1442 and then moved to dismiss the suit under Federal
Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction and Rule
12(b)(6) for failure to state a claim upon which relief could be granted. See Fed.
R. Civ. P. 12(b)(1),(6). In March 2016, the district court granted Defendants-
Appellees’ motion to dismiss pursuant to Rule 12(b)(1) for lack of jurisdiction,
stating that “[t]he purpose of Plaintiffs’ lawsuit is plainly to prevent the
Internal Revenue Service from collecting taxes owed by Plaintiffs[,]” thus the
suit was “barred by the Anti–Injunction Act and Declaratory Judgment Act.”
See Fed. R. Civ. P. 12(b)(1). Additionally, because it had dismissed all claims
over which it had original jurisdiction, the district court declined to exercise
supplemental jurisdiction over the Harveys’ remaining state law claims and
remanded the suit to Louisiana state court. See 28 U.S.C. § 1367(c)(3).
        The Harveys filed this appeal.
                            II. Standard of Review
        We conduct a de novo review of a district court’s dismissal under both
Rules 12(b)(1) and 12(b)(6). Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir.
2008). “[I]n examining a Rule 12(b)(1) motion, a district court is empowered to
find facts as necessary to determine whether it has jurisdiction.” Machete
Prods., L.L.C. v. Page, 809 F.3d 281, 287 (5th Cir. 2015) (citation omitted).
“[W]e review a district court’s refusal to exercise supplemental jurisdiction
under [28 U.S.C.] § 1367 for abuse of discretion.” Heggemeier v. Caldwell Cnty.,
826 F.3d 861, 872 (5th Cir. 2016) (citation omitted).


                                         3
    Case: 16-30329      Document: 00513724474        Page: 4    Date Filed: 10/19/2016



                                    No. 16-30329
                                  III. Discussion
      Our review of the record and the applicable law indicates that all relief
sought by the Harveys in federal court is barred by the Anti–Injunction Act,
26 U.S.C. § 7421(a), and the tax exception clause of the Declaratory Judgment
Act, 28 U.S.C. § 2201. See McCarty v. United States, 929 F.2d 1085, 1088 (5th
Cir. 1991). The Anti–Injunction Act provides in relevant part that, absent
application of a statutory exception, 2 “no suit for the purpose of restraining the
assessment or collection of any tax shall be maintained in any court by any
person, whether or not such person is the person against whom such tax was
assessed.” 26 U.S.C. § 7421(a). Likewise, the tax exception clause of the
Declaratory Judgment Act prevents federal courts from granting declaratory
relief and remedies with respect to federal taxes. 28 U.S.C. § 2201(a).
      Consequently, we hold that the district court properly dismissed the
Harveys’ non-state law claims for lack of jurisdiction.           Moreover, because
“[d]istrict courts enjoy wide discretion in determining whether to retain
supplemental jurisdiction over . . . state claim[s] once all federal claims are
dismissed,” we conclude that the district court did not err in remanding the
Harveys’ remaining state law claims. See Heggemeier, 826 F.3d at 872.
                                  IV. Conclusion
      For the aforementioned reasons, the district court’s judgment granting
Defendants-Appellants’      motion    to   dismiss    and      remanding    Plaintiffs-
Appellants’ remaining state law claims is affirmed.




      2 There is no evidence in the record that Plaintiffs-Appellants would qualify for
entitlement to a statutory exception under this section.
                                           4